
	

113 S2251 IS: Improving Care for Vulnerable Older Citizens through Workforce Advancement Act of 2014
U.S. Senate
2014-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2251
		IN THE SENATE OF THE UNITED STATES
		
			April 10, 2014
			Mr. Casey (for himself and Mr. Franken) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To amend the Older Americans Act of 1965 to develop and test an expanded and advanced role for
			 direct care workers who provide long-term services and supports to older
			 individuals in efforts to coordinate care and improve the efficiency of
			 service delivery.
	
	
		
			1.
			Short
			 title
			This Act may be cited as
			 the Improving Care for Vulnerable Older Citizens through Workforce Advancement Act of 2014.
		
			2.
			Findings
			Congress finds the following:
			
				(1)
				As of 2012, more
			 than 41,000,000 Americans are age 65 or older. More than 75 percent of
			 them
			 suffer from chronic conditions which require person-centered,
			 coordinated care that helps them to live in a home- or community-based
			 setting.
			 In 2012, the Government Accountability Office found that 34 percent of
			 Americans 60 and older reported
			 needing assistance
			 performing Activities of Daily
			 Living.
			
				(2)
				Direct-care
			 workers (referred to in this section as DCWs) provide an estimated
			 70 to 80 percent of the paid hands-on long-term care and personal
			 assistance
			 received by elders and people with disabilities or other chronic
			 conditions in
			 the United States. These workers help their clients bathe, dress, and
			 negotiate
			 a host of other daily tasks. They are a lifeline for those they serve, as
			 well
			 as for families and friends struggling to provide quality care.
			
				(3)
				Eldercare and
			 disability services positions account for nearly one-third of the
			 18,000,000
			 health care jobs in the United States. The direct-care workforce alone
			 accounts
			 for more than 4,000,000 jobs, expected to add 1,600,000 new
			 positions by 2020.
			
				(4)
				The majority of
			 DCWs are now employed in home- and community-based settings, and not in
			 institutional settings such as nursing care facilities or hospitals. By
			 2020,
			 home- and community-based DCWs are likely to outnumber facility workers by
			 more than  2 to 1.
			
				(5)
				A 2008 Institute
			 of Medicine report, entitled Re-tooling for an Aging America: Building
			 the Health Care Workforce, called for new models of care delivery and
			 coordination, and dedicated a chapter to the central importance of the
			 direct-care workforce in a re-tooled eldercare delivery
			 system.
			
				(6)
				An Institute of
			 Medicine report on the future of nursing, released in October of 2010,
			 recommended nurses should practice to the full extent of their education
			 and
			 training. The report also states that all health care professionals should
			 work
			 collaboratively in team-based models, and that the goal should be to
			 encourage
			 care models that use every member of the team to the full capacity of his
			 or
			 her training and skills.
			
				(7)
				The Patient
			 Protection and Affordable Care Act (Public Law 111–148) emphasizes the
			 need for
			 improving care and lowering costs by better coordination of care and
			 integration of services, particularly for consumers with multiple chronic
			 conditions. This will require developing new models of care for those
			 receiving
			 long-term services and supports.
			3.
			Demonstration
			 program on care coordination and service delivery
			Part A of title IV of the Older Americans
			 Act of 1965 (42 U.S.C. 3032 et seq.) is amended by adding at the end the
			 following:
			
				
					423.
					Demonstration
				program on care coordination and service delivery
					
						(a)
						Establishment
				of demonstration program
						
							(1)
							In
				general
							The Assistant Secretary shall carry out a demonstration
				program in accordance with this section. Under such program, the
			 Assistant
				Secretary shall award grants to eligible entities to carry out
			 demonstration
				projects that focus on care coordination and service delivery
			 redesign for
				older individuals with chronic illness or at risk of institutional
			 placement
				by—
							
								(A)
								designing and
				testing new models of care coordination and service delivery that
			 thoughtfully
				and effectively deploy advanced aides to improve efficiency and
			 quality of care
				for frail older individuals; and
							
								(B)
								giving
				direct-care workers opportunities for career advancement through
			 additional
				training, an expanded role, and increased compensation.
							
							(2)
							Direct-care
				worker
							In this section, the term direct-care worker
				has the meaning given that term in the 2010 Standard Occupational
				Classifications of the Department of Labor for Home Health Aides
			 [31–1011],
				Psychiatric Aides [31–1013], Nursing Assistants [31–1014], and
			 Personal Care
				Aides [39–9021].
						
						(b)
						Demonstration
				projects
						The demonstration program shall be composed of 6
				demonstration projects, as follows:
						
							(1)
							Two demonstration
				projects shall focus on using the abilities of direct-care workers
			 to promote
				smooth transitions in care and help to prevent unnecessary hospital
				readmissions. Under these projects, direct-care workers shall be
			 incorporated
				as essential members of interdisciplinary care coordination teams.
						
							(2)
							Two demonstration
				projects shall focus on maintaining the health and improving the
			 health status
				of those with multiple chronic conditions and long-term care needs.
			 Under these
				projects, direct-care workers shall assist in monitoring health
			 status,
				ensuring compliance with prescribed care, and educating and
			 coaching the older
				individual involved and any family caregivers.
						
							(3)
							Two demonstration
				projects shall focus on training direct-care workers to take on
			 deeper clinical
				responsibilities related to specific diseases, including
			 Alzheimer’s and
				dementia, congestive heart failure, and diabetes.
						
						(c)
						Eligible
				entity
						In this section, the term eligible entity
				means a consortium that consists of—
						
							(1)
							at least
				1—
							
								(A)
								long-term care
				and rehabilitation facility; or
							
								(B)
								home personal
				care service provider; and
							
							(2)
							at least
				1—
							
								(A)
								hospital or
				health system;
							
								(B)
								labor
				organization or labor-management partnership;
							
								(C)
								community-based
				aging service provider;
							
								(D)
								patient-centered
				medical home;
							
								(E)
								federally
				qualified health center;
							
								(F)
								managed care
				entity, including a managed health and long-term care program;
							
								(G)
								entity that
				provides health services training;
							
								(H)
								State-based
				public entity engaged in building new roles and related curricula
			 for
				direct-care workers; or
							
								(I)
								any other entity
				that the Assistant Secretary deems eligible based on integrated
			 care
				criteria.
							
						(d)
						Application
						To
				be eligible to receive a grant under this section, an eligible
			 entity shall
				submit to the Assistant Secretary an application at such time, in
			 such manner,
				and containing such information as the Secretary may require, which
			 shall
				include—
						
							(1)
							a description of
				the care coordination and service delivery models of the entity,
			 detailed on a
				general, organizational, and staff level;
						
							(2)
							a description of
				how the demonstration project carried out by the entity will
			 improve care
				quality, including specific objectives and anticipated outcomes
			 that will be
				used to measure success; and
						
							(3)
							a description of
				how the coordinated care team approach with an enhanced role for
			 the
				direct-care worker under the demonstration project will increase
			 efficiency and
				cost effectiveness compared to past practice.
						
						(e)
						Planning awards
				under demonstration program
						
							(1)
							In
				general
							Each eligible entity that receives a grant under this
				section shall receive a grant for planning activities related to
			 the
				demonstration project to be carried out by the entity, including—
							
								(A)
								designing the
				implementation of the project;
							
								(B)
								identifying
				competencies and developing curricula for the training of
			 participating
				direct-care workers;
							
								(C)
								developing
				training materials and processes for other members of the
			 interdisciplinary
				care team;
							
								(D)
								articulating a
				plan for identifying and tracking cost savings gained from
			 implementation of
				the project and for achieving long-term financial sustainability;
			 and
							
								(E)
								articulating a
				plan for evaluating the project.
							
							(2)
							Amount and
				term
							
								(A)
								Total
				amount
								The amount awarded under paragraph (1) for all grants
				shall not exceed $600,000.
							
								(B)
								Term
								Activities
				carried out under a grant awarded under paragraph (1) shall be
			 completed not
				later than 1 year after the grant is awarded.
							
						(f)
						Implementation
				awards under demonstration program
						
							(1)
							In
				general
							Each eligible entity may receive a grant for
				implementation activities related to the demonstration project to
			 be carried
				out by the entity, if the Assistant Secretary determines the
			 entity—
							
								(A)
								has successfully
				carried out the activities under the grant awarded under subsection
			 (e);
							
								(B)
								offers a feasible
				plan for long-term financial sustainability;
							
								(C)
								has constructed a
				meaningful model of advancement for direct-care workers; and
							
								(D)
								aims to provide
				training to a sizeable number of direct-care workers and to serve a
			 sizeable
				number of older individuals.
							
							(2)
							Use of
				funds
							The implementation activities described under paragraph (1)
				shall include—
							
								(A)
								training of all
				care team members in accordance with the design of the
			 demonstration project;
				and
							
								(B)
								evaluating the
				competency of all staff based on project design.
							
							(3)
							Evaluation and
				report
							
								(A)
								Evaluation
								Each
				recipient of a grant under paragraph (1), in consultation with an
			 independent
				evaluation contractor, shall evaluate—
								
									(i)
									the impact of
				training and deployment of direct-care workers in advanced roles,
			 as described
				in this section, within each participating entity on outcomes, such
			 as
				direct-care worker job satisfaction and turnover, beneficiary and
			 family
				caregiver satisfaction with services, rate of hospitalization of
			 beneficiaries,
				and additional measures determined by the Secretary;
								
									(ii)
									the impact of
				such training and deployment on the long-term services and supports
			 delivery
				system and resources;
								
									(iii)
									statement of
				the potential of the use of direct-care workers in advanced roles
			 to lower cost
				and improve quality of care in the Medicaid program; and
								
									(iv)
									long-term
				financial sustainability of the model used under the grant and the
			 impact of
				such model on quality of care.
								
								(B)
								Reports
								Not
				later than 180 days after completion of the demonstration program
			 under this
				section, each recipient of a grant under paragraph (1) shall submit
			 to the
				Secretary a report on the implementation of activities conducted
			 under the
				demonstration project, including—
								
									(i)
									the outcomes,
				performance benchmarks, lessons learned from the project;
								
									(ii)
									a statement of
				cost savings gained from implementation of the project and how the
			 cost savings
				have been reinvested to improve direct-care job quality and quality
			 of care;
				and
								
									(iii)
									results of the
				evaluation conducted under subparagraph (A) with respect to such
			 activities,
				together with such recommendations for legislation or
			 administrative action for
				expansion of the demonstration program on a broader scale as the
			 Secretary
				determines appropriate.
								
							(4)
							Amount and
				term
							
								(A)
								Total
				amount
								The amount awarded under paragraph (1) for all grants
				shall not exceed $2,900,000.
							
								(B)
								Term
								Activities
				carried out under a grant awarded under paragraph (1) shall be
			 completed not
				later than 3 years after the grant is
				awarded.
							.
		
